IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30399
                           Summary Calendar


ROBERT LEVY,

                                          Petitioner-Appellant,

versus

CHRISTINE G. DAVIS, District Director, Immigration &
Naturalization Service, New Orleans,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CV-570-D
                      --------------------
                         October 4, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Levy, a native and citizen of Jamaica, seeks leave to

proceed in forma pauperis (“IFP”) in his appeal from the district

court’s order dismissing his petition for habeas corpus relief

pursuant to 28 U.S.C. § 2241.   Levy’s petition sought to challenge

the Board of Immigration Appeals’ (“BIA”) decision affirming an

order of removal and its decision denying Levy’s motion to reopen

his removal proceedings.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 02-30399
                                        -2-

     To   obtain   leave      to    proceed    IFP   on     appeal,   Levy   must

demonstrate both financial eligibility and that he will present a

nonfrivolous issue on appeal.          See Carson v. Polley, 689 F.2d 562,

586 (5th Cir. 1982).         Levy has arguably demonstrated that he is

financially eligible to proceed IFP, but he has failed to present

a nonfrivolous issue for appeal.             Levy argues on appeal that the

BIA erred in refusing to reopen his removal proceedings.                 However,

Levy does not present any issues of statutory interpretation or

constitutional law.     Accordingly, his claim is not cognizable in a

petition filed pursuant to 28 U.S.C. § 2241. See Zadvydas v. Davis,

533 U.S. 678, 688 (2001).

     Because    Levy   has    failed    to    show   that    he   will   raise   a

nonfrivolous issue on appeal, his motion to proceed IFP on appeal

is DENIED.     See Carson, 689 F.2d at 586.           Because the appeal is

frivolous, it is DISMISSED.          See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.